Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more under broadest reasonable interpretation.
Claims 1-13:
101 Analysis – Step 1:
Claim 1 is directed to an apparatus (i.e., a machine). Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I:
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
An information processing apparatus comprising: a weight determiner configured to determine weights of a plurality of travel paths in a travel path network based on timings at which a first moving object travels on travel paths included in a first route among the plurality of travel paths; and a route creator configured to create a second route on which a second moving object travels in the travel path network based on the weights of the plurality of travel paths.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determine weights of a plurality of travel paths…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II:
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea(s)”):
An information processing apparatus comprising: a weight determiner configured to determine weights of a plurality of travel paths in a travel path network based on timings at which a first moving object travels on travel paths included in a first route among the plurality of travel paths; and a route creator configured to create a second route on which a second moving object travels in the travel path network based on the weights of the plurality of travel paths.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
The statements of an “information processing apparatus”, “weight determiner”, and “route creator” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the steps.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Dependent claim(s) 2-13 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-13 are not patent eligible under the same rationale as provided for in the rejection of claim 1.

Claims 14-16 and 18:
101 Analysis – Step 1:
	Claims 14 and 15 are drawn to an apparatus (i.e., a machine), claim 16 is drawn to a method (i.e. a process), and claim 18 is drawn to a system (i.e. a manufacture).
101 Analysis – Step 2A, Prong I; Step 2A, Prong II; Step 2B: 
Claims 14-16 and 18 recite the same or highly similar limitations as those discussed above in representative claim 1 and dependent claim 8. The claims are therefore found to be ineligible under 35 USC §101 for the same reasons as stated above.

Claim 17:
101 Analysis – Step 1:
Claim 17 is directed to a non-transitory computer readable medium (i.e., a machine). Therefore, claim 17 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I:
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 17 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 17 recites:
A non-transitory computer readable medium having a computer program stored therein which causes a computer to 15perform processes comprising: determining weights of a plurality of travel paths in a travel path network based on timings at which a first moving object travels on travel paths included in a first route among the plurality of travel paths; and creating a second route on which a second moving object travels in the travel path network based on the weights of the plurality of travel paths.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining weights of a plurality of travel paths…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II:
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea(s)”):
A non-transitory computer readable medium having a computer program stored therein which causes a computer to 15perform processes comprising: determining weights of a plurality of travel paths in a travel path network based on timings at which a first moving object travels on travel paths included in a first route among the plurality of travel paths; and creating a second route on which a second moving object travels in the travel path network based on the weights of the plurality of travel paths.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
the statement of “non-transitory computer-readable medium having a computer program…” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the steps.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 17 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-5, 10, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites (emphasis added), “a second output device is configured to output first information including travel paths on which the first moving object travels for the plurality of times”. There is no antecedent basis for “a second output device”, as no first output device has been established. Examiner notes that claim 9 recites a “first output device”, but claim 10 is depends from claim 1 rather than claim 9. Additionally, there is no antecedent basis for “the plurality of times”, as it depends from claim 1 rather than claim 2.
	Claim 2 recites (emphasis added), “…the weight determiner is further configured to determine the weights of the plurality of travel paths for a plurality of times…” Examiner notes that this limitation could be reasonably interpreted in two ways: 1) The weight determiner is configured to determine the weights of the plurality of travel paths multiple times- i.e., repeat the determination step more than once. 2) The weight determiner is configured to determine the weights of the plurality of travel paths for multiple categories of time periods. The examiner notes that the specification is directed toward the later interpretation in at least page 12, lines 23-24, “In this example, time-series networks are shown, which are generated for the respective times (from 0 to 1 second, from 1 to 3 seconds, from 3 to 10 seconds and from 10 to 60 seconds)…”, but the former interpretation is not ruled out, making the scope of the claimed invention unclear. In the interest of compact prosecution, examination proceeded under the assumption of the later interpretation.
	Clams 3-5 and 11 are also rejected under U.S.C. 112(b) due to their dependency on claim 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paglieroni et al. US 20200117220 A1 (hereinafter Paglieroni).

1.	An information processing apparatus ([0016] “A method and system for autonomous control of a swarm of vehicles…”) comprising:
	a weight determiner configured to determine weights of a plurality of travel paths in a travel path network (Fig. 2 shows a travel path network; Paglieroni discloses a probability for different travel directions (i.e. weights): [0016] “The SPP system may employ a probability function that suggests relational preference for travel direction…” as well as “cost of traveling” (i.e. weights): [0057] “…calculates the cost of traveling from an empty location to an empty neighbor location to be a minimum of a cost associated with the transform distance measure, a cost associated with the object density measure, and a cost associated with the zone permeability measure.”) based on 5timings at which a first moving object travels on travel paths included in a first route among the plurality of travel paths ([0016] “…a swarm path planner (“SPP”) system determines at intervals a leader travel direction for a leader vehicle…” Examiner notes that Paglieroni discloses intervals (i.e. timings) at which a leader vehicle (i.e. first moving object) travels in a direction (i.e. a first route among a plurality of travel paths).);
	and a route creator configured to create a second route on which a second moving object travels in the travel path network (Fig. 2 shows a travel path network; [0057] “…for each of the plurality of time intervals, specifies a current travel direction as the direction of the empty neighbor location of the current vehicle location that is along the current travel path.”) based on the weights of the plurality of travel paths. ([0016] “The SPP system may employ a probability function that suggests relational preference for travel direction…”)

2.	The information processing apparatus according to claim 1,
	wherein the weight determiner is further configured to determine the weights of the plurality of travel paths for a plurality of times ([0057] “…the method further, for each of a plurality of time intervals calculates current costs…” Examiner notes that “costs” refers to the “cost” (i.e. weights) of different travel directions for a vehicle: [0057] “…calculates the cost of traveling from an empty location to an empty neighbor location…”) based on travel paths on which the first moving object travels for the plurality of times among the plurality of travel paths ([0057] “…based on a current vehicle location, a current target location, and current object locations…”),
	and the route creator is further configured to create the second route based on the weights of the plurality of travel paths for the plurality of times. ([0057] “…and applies the minimal cost path algorithm based on the current costs to identify a current travel path.”)

3.	The information processing apparatus according to claim 2,
	wherein the route creator is further configured to create the second route based on travel paths that are reachable by the second moving object for the plurality of times and the weights of the plurality of travel paths for the plurality of times. ([0057] “…the method further, for each of a plurality of time intervals calculates current costs based on a current vehicle location, a current target location, and current object locations and applies the minimal cost path algorithm based on the current costs to identify a current travel path.”)

4.	The information processing apparatus according to claim 2,
	wherein lengths of the plurality of times are different. ([0056] “…the regular time interval is adjusted based on risk tolerance of a vehicle colliding with an object.” Examiner notes that if the “regular time interval” is adjusted, the lengths of the plurality of time intervals are different.)

5.	The information processing apparatus according to claim 4, wherein a length of a later time of the plurality of times is longer. ([0056] “…the regular time interval is adjusted based on risk tolerance of a vehicle colliding with an object.”; [0042] “The SPP system may prescribe the behavioral personality of a vehicle by adjusting the time interval Δi between control commands. As Δi decreases, the number of looks (e.g., with the radar or sonar on-board the UV) increases, thereby decreasing the likelihood of a collision.” Examiner notes that as the risk tolerance increases (e.g. in an decreasingly risky situation), time intervals are increased. Thus, the length of the later intervals are longer in at least some situations.)

6.	The information processing apparatus according to claim 1,
	wherein the route creator is further configured to determine timings at which the second moving object travels travel paths which are included in the second route among the plurality of travel paths ([0057] “…for each of the plurality of time intervals, specifies a current travel direction as the direction of the empty neighbor location of the current vehicle location that is along the current travel path.” Examiner notes that the vehicle is given a direction (i.e. travel path) along a current travel path (i.e. included in a second route).),
	and the weight determiner is further configured to update the weights of the plurality of travel paths based on the second route and the determined timings. ([0057] “…the method further, for each of a plurality of time intervals calculates current costs based on a current vehicle location, a current target location, and current object locations and applies the minimal cost path algorithm based on the current costs to identify a current travel path.” Examiner notes that the costs are updated based on current route and time intervals.)

7.	The information processing apparatus according to claim 1,
	wherein structure of the travel path network changes according to time (Fig. 2 shows a travel path network; [0057] “…the method further, for each of a plurality of time intervals calculates current costs… and applies the minimal cost path algorithm based on the current costs to identify a current travel path.”),
	and the weight determiner is further configured to change, according to time, the travel path network based on which the weights are determined. (Fig. 2 shows a travel path network; [0057] “…the method further, for each of a plurality of time intervals calculates current costs… and applies the minimal cost path algorithm based on the current costs to identify a current travel path.”)
 
8.	The information processing apparatus according to claim 1,
	wherein structure of the travel path network changes according to time  (Fig. 2 shows a travel path network; [0057] “…the method further, for each of a plurality of time intervals calculates current costs… and applies the minimal cost path algorithm based on the current costs to identify a current travel path.”),
	and the weight determiner is further configured to change, according to the time, weights of travel paths included in a changed portion of the travel path network. (Fig. 2 shows a travel path network; [0057] “…the method further, for each of a plurality of time intervals calculates current costs… and applies the minimal cost path algorithm based on the current costs to identify a current travel path.”)

9.	The information processing apparatus according to claim 8,
	wherein structure of the travel path network changes according to time ((Fig. 2 shows a travel path network; [0057] “…the method further, for each of a plurality of time intervals calculates current costs… and applies the minimal cost path algorithm based on the current costs to identify a current travel path.”),
	and the information processing apparatus further comprises a first output device configured to output information including structure of the travel path network according to the time. (Fig. 2 shows a “cost graph” (i.e. a travel path network); Paglieroni discloses the cost graph being used to determine a minimal cost path (i.e. information including the cost graph (travel path network) is output to find a minimal cost path: [0048] “In block 808, the component invokes a find minimal cost path component passing an indication of the leader voxel, the target voxel, and the cost graph C and receiving an indication of the minimal cost path P to travel from the leader voxel to the target voxel.”; Furthermore, Fig. 1 shows SSP system 130 outputs information (informed by the cost graph) to Flight controller system 140. Additionally, Paglieroni discloses standard output devices, which are self-evidently “configured to” output information such as the cost graph: [0044] “…output devices (e.g., display devices and speakers…”)

10.	The information processing apparatus according to claim 1,
	wherein a second output device is configured to output first information including travel paths on which the first moving object travels for the plurality of times among the plurality of travel paths. Examiner notes that the scope of the claim is unclear due to the recitation of “a second output device” (see 112(b) rejections above). (Fig. 2 shows a “cost graph” (i.e. a travel path network); Paglieroni discloses the cost graph being used to determine a minimal cost path (i.e. information including the cost graph (travel path network) is output to find a minimal cost path: [0048] “In block 808, the component invokes a find minimal cost path component passing an indication of the leader voxel, the target voxel, and the cost graph C and receiving an indication of the minimal cost path P to travel from the leader voxel to the target voxel.”; Furthermore, Fig. 1 shows SSP system 130 outputs information (informed by travel paths on which the first moving object travels) to Flight controller system 140. Additionally, Paglieroni discloses standard output devices, which are self-evidently “configured to” output information such as the travel paths on which the first moving object travels: [0044] “…output devices (e.g., display devices and speakers…”)

11.	The information processing apparatus according to claim 2,
	wherein the weight determiner is further configured to update the weights of the plurality of travel paths for the plurality of times based on reservation information for the plurality of travel paths for the plurality of times. ([0057] “…the method further, for each of a plurality of time intervals calculates current costs based on a current vehicle location, a current target location, and current object locations and applies the minimal cost path algorithm based on the current costs to identify a current travel path.” Examiner notes that the costs are updated based on whether the current object location information indicates that an adjacent area is unoccupied (i.e. reservation information): [0057] “…for each of the plurality of time intervals, specifies a current travel direction as the direction of the empty neighbor location of the current vehicle location that is along the current travel path.”)


12.	The information processing apparatus according to claim 1, further comprising:
	a director configured to generate instruction data for instructing the second moving object to travel on the second route ([0057] “…for each of the plurality of time intervals, specifies a current travel direction as the direction of the empty neighbor location of the current vehicle location that is along the current travel path.”);
	and a communicator configured to transmit the instruction data. (See at least: [0023] “The processor and the autopilot system may be connected via a Universal Asynchronous Receiver/Transmitter (“UART”) connection.”)

13.	The information processing apparatus according to claim 1,
	wherein the second route starts at a departure point of the second moving object and ends at a arrival point of the second moving object. ([0057] “…the method further, for each of a plurality of time intervals calculates current costs based on a current vehicle location, a current target location, and current object locations and applies the minimal cost path algorithm based on the current costs to identify a current travel path.” Examiner notes that the “current vehicle location” is a departure point and the “current target location” is an arrival point.)

14.	An information processing apparatus ([0016] “A method and system for autonomous control of a swarm of vehicles…”) for determining, in a travel path network including a plurality of travel paths, weights of the plurality of travel paths (Fig. 2 shows a travel path network; Paglieroni discloses a probability for different travel directions (i.e. weights): [0016] “The SPP system may employ a probability function that suggests relational preference for travel direction…” as well as “cost of traveling” (i.e. weights): [0057] “…calculates the cost of traveling from an empty location to an empty neighbor location to be a minimum of a cost associated with the transform distance measure, a cost associated with the object density measure, and a cost associated with the zone permeability measure.”) based on timings at which a first 20moving object travels on the travel paths ([0016] “…a swarm path planner (“SPP”) system determines at intervals a leader travel direction for a leader vehicle…” Examiner notes that Paglieroni discloses intervals (i.e. timings) at which a leader vehicle (i.e. first moving object) travels in a direction.),
	the weights being used for determining travel paths on which a second moving object travels among the plurality of travel paths. ([0057] “…and applies the minimal cost path algorithm based on the current costs to identify a current travel path.”)

15.	An information processing apparatus ([0016] “A method and system for autonomous control of a swarm of vehicles…”) comprising: 38
	a weight determiner configured to update, in a travel path network including a plurality of travel paths having respective weights, at least one of the plurality of travel paths at varying time intervals ((Fig. 2 shows a travel path network; [0057] “…the method further, for each of a plurality of time intervals calculates current costs based on a current vehicle location, a current target location, and current object locations and applies the minimal cost path algorithm based on the current costs to identify a current travel path.” Examiner notes that the “plurality of time intervals” as disclosed by Paglieroni is sufficient to read on “varying time intervals”, because “varying” does not specify that the intervals vary in length or any other specific aspect. Paglieroni does, however, contain language that reads on time intervals of varying lengths: [0056] “…the regular time interval is adjusted based on risk tolerance of a vehicle colliding with an object.”);
	and 5a route creator configured to create a route on which a moving object travels in the travel path network based on the weights of the plurality of travel paths. (Fig. 2 shows a travel path network; [0057] “…and applies the minimal cost path algorithm based on the current costs to identify a current travel path.”)

16.	An information processing method ([0016] “A method and system for autonomous control of a swarm of vehicles…”) comprising:
	determining weights of a plurality of travel paths in a 10travel path network  (Fig. 2 shows a travel path network; Paglieroni discloses a probability for different travel directions (i.e. weights): [0016] “The SPP system may employ a probability function that suggests relational preference for travel direction…” as well as “cost of traveling” (i.e. weights): [0057] “…calculates the cost of traveling from an empty location to an empty neighbor location to be a minimum of a cost associated with the transform distance measure, a cost associated with the object density measure, and a cost associated with the zone permeability measure.”) based on timings at which a first moving object travels on travel paths included in a first route among the plurality of travel paths ([0016] “…a swarm path planner (“SPP”) system determines at intervals a leader travel direction for a leader vehicle…” Examiner notes that Paglieroni discloses intervals (i.e. timings) at which a leader vehicle (i.e. first moving object) travels in a direction (i.e. a first route among a plurality of travel paths).);
	and creating a second route on which a second moving object travels in the travel path network based on the weights of the plurality of travel paths. (Fig. 2 shows a travel path network; [0057] “…and applies the minimal cost path algorithm based on the current costs to identify a current travel path.”)

17.	A non-transitory computer readable medium having a computer program stored therein which causes a computer to 15perform processes ([0023] “In some embodiments, the object detection system and the SPP system are implemented in software that is executed by an onboard processor of a UAV.”) comprising:
	determining weights of a plurality of travel paths in a travel path network  (Fig. 2 shows a travel path network; Paglieroni discloses a probability for different travel directions (i.e. weights): [0016] “The SPP system may employ a probability function that suggests relational preference for travel direction…” as well as “cost of traveling” (i.e. weights): [0057] “…calculates the cost of traveling from an empty location to an empty neighbor location to be a minimum of a cost associated with the transform distance measure, a cost associated with the object density measure, and a cost associated with the zone permeability measure.”) based on timings at which a first moving object travels on travel paths included in a first route among the plurality of travel paths ([0016] “…a swarm path planner (“SPP”) system determines at intervals a leader travel direction for a leader vehicle…” Examiner notes that Paglieroni discloses intervals (i.e. timings) at which a leader vehicle (i.e. first moving object) travels in a direction (i.e. a first route among a plurality of travel paths).);
	and creating a second route on which a second moving object travels in the travel path network based on the weights of the plurality of travel paths. (Fig. 2 shows a travel path network; [0057] “…and applies the minimal cost path algorithm based on the current costs to identify a current travel path.”)

2018.	An information processing system ([0016] “A method and system for autonomous control of a swarm of vehicles…”) comprising:
	a first moving object ([0016] “…a leader vehicle…”);
	a second moving object ([0057] “…the current vehicle…”);
	and an information processing apparatus ([0016] “…a swarm path planner (“SPP”) system…”) comprising
	a weight determiner configured to determine weights of a plurality of 25travel paths in a travel path network  (Fig. 2 shows a travel path network; Paglieroni discloses a probability for different travel directions (i.e. weights): [0016] “The SPP system may employ a probability function that suggests relational preference for travel direction…” as well as “cost of traveling” (i.e. weights): [0057] “…calculates the cost of traveling from an empty location to an empty neighbor location to be a minimum of a cost associated with the transform distance measure, a cost associated with the object density measure, and a cost associated with the zone permeability measure.”) based on timings at which the first moving object travels on travel paths included in a first route among the plurality of travel paths ([0016] “…a swarm path planner (“SPP”) system determines at intervals a leader travel direction for a leader vehicle…” Examiner notes that Paglieroni discloses intervals (i.e. timings) at which a leader vehicle (i.e. first moving object) travels in a direction (i.e. a first route among a plurality of travel paths).);
	and a route creator39 configured to create a second route on which the second moving object travels in the travel path network based on the weights of the plurality of travel paths. (Fig. 2 shows a travel path network; [0057] “…and applies the minimal cost path algorithm based on the current costs to identify a current travel path.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664